DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered.
Applicants arguments regarding claims 1, 3-7, 13, 15-19 and 21-22 have been fully considered, but are moot in view of the newly applied rejection as outlined below.
Regarding claims 8-12 and 20, arguments against the rejection under Betchold in view of Osher are fully considered, but they are not persuasive. 
Applicant argues that it would not be obvious to one of ordinary skill in the art to modify the lash of Betchold in view of Osher to arrive at a lash having a length of greater than 1.5 inches, as the human eye cannot be 1.5 inches long, and there would be no reason to create a lash with such a large dimension. See Remarks at 6. However, such argument mischaracterizes the proposed modification taught by Osher. Rather, Osher provides a means for mass-creation of manufactured lash arrays. By forming longer arrays of lashes and stamping them to individual arrays, allows for a faster, simpler means for mass manufacture. That is, one looking to Osher recognizes that lash arrays are not manufactured at their end-result length. Rather, lash arrays are manufactured from longer arrays, which are subsequently stamped and trimmed to a desired end length. Before such final trimming and stamping, the manufactured article nevertheless provides a single article formed by multiple arrays, resulting in the claimed length of a length longer than a typical user’s eye.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rabe et al. (US Pub # 2009/0217938) in view of Osher (GB # 1257987).
In regards to claims 1, 3 and 21, Rabe et al. teaches a magnetic fake eyelash, comprising
a magnetic flexible fiber or strip (204) including particles and a resin (Col 6, Lines 62-65); and
eyelashes (202) attached to the magnetic flexible fiber or strip to provide a fake eyelash having a length greater than 1 inch (Paragraph 0039, which teaches 30mm which is greater than 1 inch).
Although Rabe et al. teaches “the backbone 104 may be manufactured in lengths that are intended to be cut and/or trimmed by the user to be the exact length to provide a desired coverage…” (Paragraph 0042) Rabe et al. does not specifically teach the length is greater than 1.5mm. 
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Rabe et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art. With regards to the length being specifically greater than 1.5 inches, as Rabe et al. teaches at least 1 inch for an individual lash length, by providing at least 3, providing the multiple arrays of Osher would provide at least 3 inches of length.
Regarding claim 4, Rabe et al. teaches the strip produces a magnetic field (Col 6, Line 54).
Regarding claim 5, Rabe et al. teaches the particles include hard magnetic particles that retain their magnetism (Col 6, Lines 54-65).
Regarding claim 6, Rabe et al. teaches the resin is a plastic, but does not expressly teach the plastic is a thermoplastic elastomeric resin. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plastic of Rabe et al. to be a thermoplastic elastomer, as such are well-known materials used in artificial lashes, and Applicant has not provided any evidence of criticality of it being a thermoplastic elastomer over any other plastic.
Regarding claim 7, Rabe et al. teaches the fiber or strip is made from combining magnetizable particles and a resin, wherein the magnetizable particles are distributed homogenously in the resin (Col 6, Lines 54-65).
In regards to claims 13 and 15, Rabe et al. teaches a method of making a magnetic fake eyelash, comprising attaching eyelashes (202) to a fiber or strip (204) having magnetic particles (Col 6, Lines 54- 65), to provide a fake eyelash having a length greater than 1 inch (Paragraph 0039, which teaches 30mm which is greater than 1 inch).
Although Rabe et al. teaches “the backbone 104 may be manufactured in lengths that are intended to be cut and/or trimmed by the user to be the exact length to provide a desired coverage…” (Paragraph 0042) Rabe et al. does not specifically teach the length is greater than 1.5mm. 
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Rabe et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art. With regards to the length being specifically greater than 1.5 inches, as Rabe et al. teaches at least 1 inch for an individual lash length, by providing at least 2, providing the multiple arrays of Osher would provide at least 2-3 inches of length.
Regarding claim 16, Rabe et al. teaches the fiber or strip is made from combining magnetizable particles and a resin, wherein the magnetizable particles are distributed homogenously in the resin (Col 6, Lines 54-65).
Regarding claim 17, Rabe et al. teaches the magnetizable particles are passed over a magnet to permanently magnetize the magnetizable particles (Col 6, Lines 55-59 where in order for the magnetized particles to couple, they necessarily would have to have been magnetized by a magnet).
Regarding claim 18, Rabe et al. teaches a method of making a magnetic fake eyelash, comprising cutting down to a size to fit on an eyelid of a person (as use is evidenced by Col 5, Lines 1-4), a magnetic fiber or strip (204) having attached thereto eyelashes (202) to provide a magnetic fake eyelash that can fit on the eyelid of the person (Col 6, Lines 54-65). Such magnetic eyelash contains multiple eyelashes along a length. Rabe et al. further does not expressly teach the length of the fiber/strip to be greater than 1.5 inches. However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Rabe et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, in order to provide a more streamlined manufacture for multiple lash arrays. With regards to the length being specifically greater than 1.5 inches, as Rabe et al. teaches at least 1 inch for an individual lash length, by providing at least 2, providing the multiple arrays of Osher would provide at least 2-3 inches of length.
Regarding claim 19, Rabe et al. teaches the fiber or strip is made from magnetizable particles (Col 6, Lines 62-65).
Regarding claim 22, Rabe et al. teaches the eyelash having a length greater than 1 inch (Paragraph 0039, which teaches 30mm which is greater than 1 inch), and where the length of the eyelash “may be manufactured in lengths that are intended to be cut and/or trimmed by the user to be the exact length to provide a desired coverage…” (Paragraph 0042). Rabe et al. does not specifically teach the length is greater than 1.5mm. 
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Rabe et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art. With regards to the length being specifically greater than 5 inches, as Rabe et al. teaches at least 1 inch for an individual lash array length, achieving 5inches in length is a mere matter of providing 5 arrays in a single manufacture sheet. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the lashes of Rabe et al. to provide multiple arrays at once, as taught by Osher, in a set of five, order to streamline the application process for producing larger volumes.

Claims 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (US Pat # 3,516,422) in view of Osher.
In regards to claim 8, Bechtold teaches a combination of a fake eyelash and eyeliner composition, comprising a fake eyelash having a flexible fiber or strip (100) including first particles and a resin (Col 3, Lines 65-67); and eyelashes (108) attached to the flexible fiber or strip, and an eyeliner composition having second particles (120), wherein the first and second particles are attracted to one another.
Bechtold teaches the composition to be applied with an eyeliner applicator, to the area that receives eyeliner (Col 3, Lines 22-25); but does not expressly teach that the composition is an eyeliner cosmetic. 
However, Bechtold does teach that the composition can be “any paste, suspension, emulsion, ointment, adhesive, cream, gel or similar semiliquid substance” that can remain on the eyelid (Col 1, Lines 48-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the suspension composition of Bechtold to be eyeliner cosmetic, as eyeliner is already well known to be applied with an eyeliner applicator, to the eye line as required by the instant composition, where a user seeking to apply cosmetic would be enabled to combine steps of putting on cosmetic if the suspension doubled as an eyeliner cosmetic.
Bechtold et al. further does not expressly teach the length of the fiber/strip to be greater than 1.5 inches. However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, in order to provide a more streamlined manufacture for multiple lash arrays. 
Regarding claims 9-11, Bechtold teaches the first particles are magnetic particles that produce a magnetic field (Col 1, Lines 70-72), and the second particles are magnetic particles that produce a magnetic field attracted to magnets (Col 1, Lines 64-72, where such includes iron which can be used for both particles).
Regarding claims 12, Bechtold teaches the flexible fiber or strip comprises magnetic particles distributed homogenously throughout the length of the fiber or strip (Col 3, Lines 65-67).

In regards to claim 20, Bechtold teaches a method of applying a magnetic fake eyelash, comprising; providing a magnetic (Col 3, Lines 65-67) fiber or strip (100) having attached thereto eyelashes (108) to provide a magnetic fake eyelash that can fit on the eyelid of the person;
applying a composition (120) to the eyelid, wherein the composition comprises particles attracted to a magnets; and applying the cut magnetic fake eyelash to the applied composition (Col 3, Lines 22-25).
Betchold does no teach the step of cutting down the fake eyelash to a size to fit on an eyelid of a person, where a length of the magnetic fake eyelash is greater than 1.5 inches.
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, in order to provide a more streamlined manufacture for multiple lash arrays. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772